Case 4:20-cv-02078-MWB Document 195-13 Filed 11/20/20 Page 1 of 8




             EXHIBIT L
11/20/2020          Case 4:20-cv-02078-MWB Document    195-13
                                              CM/ECF - nvd            Filed 6.3.3
                                                           - District Version 11/20/20 Page 2 of 8
                                       United States District Court
                                      District of Nevada (Las Vegas)
                            CIVIL DOCKET FOR CASE #: 2:20-cv-02046-APG-DJA


 Stokke et al v. Cegavske et al                                                        Date Filed: 11/05/2020
 Assigned to: Judge Andrew P. Gordon                                                   Jury Demand: None
 Referred to: Magistrate Judge Daniel J. Albregts                                      Nature of Suit: 441 Civil Rights: Voting
 Cause: 28:1331 Fed. Question                                                          Jurisdiction: Federal Question
 Plaintiff
 Jill Stokke                                                             represented by David C OMara
                                                                                        The OMara Law Firm, P.C.
                                                                                        311 E. Liberty Street
                                                                                        Reno, NV 89501
                                                                                        775-323-1321
                                                                                        Fax: 775-323-4082
                                                                                        Email: david@omaralaw.net
                                                                                        ATTORNEY TO BE NOTICED
 Plaintiff
 Chris Prudhome                                                          represented by David C OMara
                                                                                        (See above for address)
                                                                                        ATTORNEY TO BE NOTICED

 Plaintiff
 Merchant for Congress                                                   represented by David C OMara
                                                                                        (See above for address)
                                                                                        ATTORNEY TO BE NOTICED
 Plaintiff
 Rodimer for Congress                                                    represented by David C OMara
                                                                                        (See above for address)
                                                                                        ATTORNEY TO BE NOTICED


 V.
 Defendant
 Barbara K. Cegavske                                                     represented by Craig A. Newby
 Secretary of State, in her official capacity                                           Office of the Attorney General
                                                                                        100 N. Carson Street
                                                                                        Carson City, NV 89701
                                                                                        (775) 684-1206
                                                                                        Email: cnewby@ag.nv.gov
                                                                                        LEAD ATTORNEY
                                                                                        ATTORNEY TO BE NOTICED

                                                                                        Gregory Louis Zunino
                                                                                        Nevada State Attorney General's Office
                                                                                        100 N Carson Street
                                                                                        Carson City, NV 89701
                                                                                        775-684-1137
https://ecf.nvd.uscourts.gov/cgi-bin/DktRpt.pl?783936242327395-L_1_0-1                                                            1/7
11/20/2020          Case 4:20-cv-02078-MWB Document    195-13
                                              CM/ECF - nvd            Filed 6.3.3
                                                           - District Version 11/20/20 Page 3 of 8
                                                                       Fax: 775-684-1108
                                                                       Email: GZunino@ag.nv.gov
                                                                       LEAD ATTORNEY
                                                                       ATTORNEY TO BE NOTICED
 Defendant
 Joseph P. Gloria                                                        represented by Mary-Anne M. Miller
 Clark County Registrar of Voters, in his                                               Clark County District Attorney
 official capacity                                                                      Civil Division
                                                                                        500 S. Grand Central Parkway, 5th Floor
                                                                                        P.O. Box 552215
                                                                                        Las Vegas, NV 89155-2215
                                                                                        702-455-4761
                                                                                        Fax: 702-382-5178
                                                                                        Email: MARY-
                                                                                        ANNE.MILLER@ClarkCountyDA.com
                                                                                        ATTORNEY TO BE NOTICED
 Intervenor Defendant
 Democratic National Committee                                           represented by Abha Khanna
                                                                                        Perkins Coie
                                                                                        1201 Third Ave Ste 4900
                                                                                        Seattle, WA 98101-3099
                                                                                        206-359-8000
                                                                                        Fax: 206-359-9000
                                                                                        Email: akhanna@perkinscoie.com
                                                                                        LEAD ATTORNEY
                                                                                        PRO HAC VICE
                                                                                        ATTORNEY TO BE NOTICED

                                                                                       Bradley Scott Schrager
                                                                                       Wolf, Rifkin, Shapiro, Schulman & Rabkin
                                                                                       3556 E. Russell Rd
                                                                                       Las Vegas, NV 89120
                                                                                       702-341-5200
                                                                                       Fax: 702-341-5300
                                                                                       Email: bschrager@wrslawyers.com
                                                                                       LEAD ATTORNEY
                                                                                       ATTORNEY TO BE NOTICED

                                                                                       Daniel Bravo
                                                                                       Wolf, Rifkin, Shapiro, Schulman, & Rabkin,
                                                                                       LLP
                                                                                       3556 E. Russell Road, 2nd Floor
                                                                                       Las Vegas, NV 89120-2234
                                                                                       702-341-5200
                                                                                       Fax: 702-341-5300
                                                                                       Email: dbravo@wrslawyers.com
                                                                                       LEAD ATTORNEY
                                                                                       ATTORNEY TO BE NOTICED

                                                                                       John Devaney
                                                                                       Perkins Coie LLP
                                                                                       700 Thirteenth Street NW
https://ecf.nvd.uscourts.gov/cgi-bin/DktRpt.pl?783936242327395-L_1_0-1                                                            2/7
11/20/2020          Case 4:20-cv-02078-MWB Document    195-13
                                              CM/ECF - nvd            Filed 6.3.3
                                                           - District Version 11/20/20 Page 4 of 8
                                                                       Suite 600
                                                                       Washington, DC 20005
                                                                       LEAD ATTORNEY
                                                                       PRO HAC VICE
                                                                       ATTORNEY TO BE NOTICED

                                                                                       Marc Erik Elias
                                                                                       Perkins Coie LLP
                                                                                       700 13th Street, NW., Ste. 600
                                                                                       Washington, DC 20005
                                                                                       202-654-6200
                                                                                       Email: melias@perkinscoie.com
                                                                                       LEAD ATTORNEY
                                                                                       ATTORNEY TO BE NOTICED
 Intervenor Defendant
 Nevada State Democratic Party                                           represented by Abha Khanna
                                                                                        (See above for address)
                                                                                        LEAD ATTORNEY
                                                                                        PRO HAC VICE
                                                                                        ATTORNEY TO BE NOTICED

                                                                                       Bradley Scott Schrager
                                                                                       (See above for address)
                                                                                       LEAD ATTORNEY
                                                                                       ATTORNEY TO BE NOTICED

                                                                                       Daniel Bravo
                                                                                       (See above for address)
                                                                                       LEAD ATTORNEY
                                                                                       ATTORNEY TO BE NOTICED

                                                                                       John Devaney
                                                                                       (See above for address)
                                                                                       LEAD ATTORNEY
                                                                                       PRO HAC VICE
                                                                                       ATTORNEY TO BE NOTICED

 Amicus
 Clark County Democratic Party                                           represented by Robert J. Kern
 601 S. 6th St                                                                          Kern Law
 Las Vegas, NV 89101                                                                    601 S. 6th Street
 702518-4529                                                                            Las Vegas, NV 89101
                                                                                        (702) 518-4529
                                                                                        Fax: (702) 825-5872
                                                                                        Email: Robert@Kernlawoffices.com
                                                                                        ATTORNEY TO BE NOTICED


  Date Filed            #    Docket Text
  11/05/2020             1 COMPLAINT against Barbara K. Cegavske, Joseph P. Gloria (Filing fee $400 receipt
                           number 0978-6245490) by Jill Stokke, Rodimer for Congress, Merchant for Congress,

https://ecf.nvd.uscourts.gov/cgi-bin/DktRpt.pl?783936242327395-L_1_0-1                                                     3/7
11/20/2020          Case 4:20-cv-02078-MWB Document          195-13
                                                    CM/ECF - nvd            Filed 6.3.3
                                                                 - District Version 11/20/20 Page 5 of 8
                         Chris Prudhome. Proof of service due by 2/3/2021. (Attachments: # 1 Civil Cover Sheet, #
                         2 Summons, # 3 Summons) (OMara, David)

                             NOTICE of Certificate of Interested Parties requirement: Under Local Rule 7.1-1, a party
                             must immediately file its disclosure statement with its first appearance, pleading, petition,
                             motion, response, or other request addressed to the court. (Entered: 11/05/2020)
  11/05/2020                 Case randomly assigned to Judge Gloria M. Navarro and Magistrate Judge Daniel J.
                             Albregts. (AF) (Entered: 11/05/2020)
  11/05/2020             2 MINUTE ORDER IN CHAMBERS of the Honorable Judge Gloria M. Navarro on
                           11/5/2020. By Deputy Clerk: Aaron Blazevich. With good cause appearing, the Honorable
                           Judge Gloria M. Navarro recuses herself in this action. IT IS ORDERED that this action is
                           referred to the Clerk for random reassignment of this case for all further proceedings. (no
                           image attached) (Copies have been distributed pursuant to the NEF - ASB) (Entered:
                           11/05/2020)
  11/05/2020             3 Emergency MOTION for Preliminary Injunction by Plaintiffs Merchant for Congress,
                           Chris Prudhome, Rodimer for Congress, Jill Stokke. Responses due by 11/19/2020.
                           (Attachments: # 1 Declaration, # 2 Declaration) (OMara, David) Modified on 11/5/2020
                           (AF). (Entered: 11/05/2020)
  11/05/2020             4 MOTION to Expedite Hearing and Briefing re 3 Motion for Preliminary Injunction by
                           Plaintiffs Merchant for Congress, Chris Prudhome, Rodimer for Congress, Jill Stokke.
                           (OMara, David) (Entered: 11/05/2020)
  11/05/2020             5 CLERK'S NOTICE that this case is randomly reassigned to Judge Andrew P. Gordon. All
                           further documents must bear the correct case number 2:20-cv-02046-APG-DJA. (no
                           image attached) (AF) (Entered: 11/05/2020)
  11/06/2020             6 NOTICE of Appearance by attorney Gregory Louis Zunino on behalf of Defendant
                           Barbara K. Cegavske. (Zunino, Gregory) (Entered: 11/06/2020)
  11/06/2020             7 NOTICE of Appearance by attorney Craig A. Newby on behalf of Defendant Barbara K.
                           Cegavske. (Newby, Craig) (Entered: 11/06/2020)
  11/06/2020             8 STANDING ORDER. This case has been assigned to the Honorable Andrew P. Gordon.
                           Judge Gordon's Chambers Practices, which are posted on the U.S. District Court, District
                           of Nevada public website, may also be accessed directly via this hyperlink:
                           www.nvd.uscourts.gov. (Copies have been distributed pursuant to the NEF - EDS)
                           (Entered: 11/06/2020)
  11/06/2020             9 Summons Issued as to All Defendants. (JM) (Entered: 11/06/2020)
  11/06/2020           10 MOTION to Intervene as Defendants by DNC and Nevada State Democratic Party re 1
                          Complaint by Intervenor Defendants Democratic National Committee, Nevada State
                          Democratic Party. Responses due by 11/20/2020. (Attachments: # 1 Exhibit A, # 2 Exhibit
                          B, # 3 Exhibit C) (Schrager, Bradley) (Entered: 11/06/2020)
  11/06/2020           11 ORDER. IT IS ORDERED that 4 the plaintiffs' motion to expedite hearing and briefing is
                          GRANTED. The plaintiffs' 3 motion for temporary restraining order and preliminary
                          injunction is set for telephonic hearing today, 11/6/2020, at 2:00 p.m. PST. IT IS
                          FURTHER ORDERED that the defendants may file a response to the motion for
                          preliminary injunction by 12:00 p.m. PST today. Signed by Judge Andrew P. Gordon on
                          11/6/2020. (Copies have been distributed pursuant to the NEF - JQC) (Entered:
                          11/06/2020)
  11/06/2020           12 CERTIFICATE of Interested Parties by Democratic National Committee, Nevada State
                          Democratic Party. There are no known interested parties other than those participating in
https://ecf.nvd.uscourts.gov/cgi-bin/DktRpt.pl?783936242327395-L_1_0-1                                                       4/7
11/20/2020          Case 4:20-cv-02078-MWB Document           195-13
                                                     CM/ECF - nvd            Filed 6.3.3
                                                                  - District Version 11/20/20 Page 6 of 8
                         the case (Schrager, Bradley) (Entered: 11/06/2020)
  11/06/2020           13 RESPONSE to 3 Motion for Preliminary Injunction, by Intervenor Defendants Democratic
                          National Committee, Nevada State Democratic Party. Replies due by 11/13/2020.
                          (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3, # 4 Exhibit 4) (Schrager,
                          Bradley) (Entered: 11/06/2020)
  11/06/2020           14 NOTICE of Appearance by attorney Mary-Anne M. Miller on behalf of Defendant Joseph
                          P. Gloria. (Miller, Mary-Anne) (Entered: 11/06/2020)
  11/06/2020           15 CERTIFICATE of Interested Parties by Merchant for Congress, Chris Prudhome, Rodimer
                          for Congress, Jill Stokke. There are no known interested parties other than those
                          participating in the case (OMara, David) (Entered: 11/06/2020)
  11/06/2020           16 RESPONSE to 3 Motion for Preliminary Injunction, by Defendant Barbara K. Cegavske.
                          Replies due by 11/13/2020. (Newby, Craig) (Entered: 11/06/2020)
  11/06/2020           17 MOTION/VERIFIED PETITION for Permission to Practice Pro Hac Vice by John M.
                          Devaney and DESIGNATION of Local Counsel Bradley S. Schrager (Filing fee $ 250
                          receipt number 0978-6246405) by Intervenor Defendants Democratic National Committee,
                          Nevada State Democratic Party. (Schrager, Bradley) (Entered: 11/06/2020)
  11/06/2020           18 CERTIFICATE OF SERVICE for 3 Motion for Preliminary Injunction, 1 Complaint,, 11
                          Order on Motion to Expedite,,, 4 Motion to Expedite by Plaintiffs Merchant for Congress,
                          Chris Prudhome, Rodimer for Congress, Jill Stokke. (OMara, David) (Entered:
                          11/06/2020)
  11/06/2020           19 DECLARATION re 16 Response by Defendant Barbara K. Cegavske. (Zunino, Gregory)
                          (Entered: 11/06/2020)
  11/06/2020           20 MINUTE ORDER IN CHAMBERS of the Honorable Judge Andrew P. Gordon on
                          11/6/2020. Todays 2 p.m. hearing inStokke et al. v. Cegavske et al. (2:20-cv-2046)is
                          TELEPHONIC ONLYIT WILL NOT BE HELD IN THE COURTROOM.Public and
                          Media may attend the hearing by calling either:(877) 336-1831 and entering Access Code
                          6948860 or(888) 808-6929 and entering Access Code 2178469Be advised that recording,
                          taping, streaming, or otherwise broadcasting district court hearings is expressly prohibited
                          by this Courts General Order 2017-02 and Judicial Conference policy. So recording,
                          taping, streaming, or otherwise broadcasting the audio or any photograph or video of this
                          hearing for public dissemination is prohibited.(no image attached) (Copies have been
                          distributed pursuant to the NEF - KSR) (Entered: 11/06/2020)
  11/06/2020           21 NOTICE TO COUNSEL PURSUANT TO LOCAL RULE IA 11-2. Counsel Marc E Elias
                          and Abha Khanna to comply with completion and filing of the Verified Petition and
                          Designation of Local Counsel. For your convenience, click on the following link to obtain
                          the form from the Court's website - www.nvd.uscourts.gov.

                             Upon approval of the Verified Petition, counsel is required to register for the Court's Case
                             Management and Electronic Case Filing (CM/ECF) system and the electronic service of
                             documents. Please visit the Court's website www.nvd.uscourts.gov to register Attorney.
                             Verified Petition due by 11/20/2020. (no image attached) (EDS) (Entered: 11/06/2020)
  11/06/2020           22 Motion for Leave to Appear as Amicus Curiae by Amicus Clark County Democratic Party.
                          (Kern, Robert) Modified on 11/6/2020 (EDS). (Entered: 11/06/2020)
  11/06/2020           23 CLERK'S NOTICE. Attorney Action Required to ECF No. 22 Motion for Leave to Appear
                          as Amicus Curiae. Document was not filed pursuant to LR IC 2-2(b). For each type of
                          relief requested or purpose, a separate document must be filed. Counsel is advised to refile
                          the Motion for Leave to File Amicus Curiae Brief and the Brief of Amicus Curiae

https://ecf.nvd.uscourts.gov/cgi-bin/DktRpt.pl?783936242327395-L_1_0-1                                                      5/7
11/20/2020          Case 4:20-cv-02078-MWB Document           195-13
                                                     CM/ECF - nvd            Filed 6.3.3
                                                                  - District Version 11/20/20 Page 7 of 8
                         Opposing the Grant of a Preliminary Injunction contained in ECF No. 22 as separate
                         entries.
                         (no image attached) (EDS) (Entered: 11/06/2020)
  11/06/2020           24 MOTION for Leave to File Amicus Brief re 3 Motion for Preliminary Injunction, by
                          Amicus Clark County Democratic Party. (Attachments: # 1 Supplement Amicus Brief)
                          (Kern, Robert) (Entered: 11/06/2020)
  11/06/2020           25 PROPOSED BRIEF re 3 Motion for Preliminary Injunction, 24 Motion for Leave to File
                          Document by Amicus Clark County Democratic Party. (Kern, Robert) Modified on
                          11/6/2020 (EDS). (Entered: 11/06/2020)
  11/06/2020           26 MOTION/VERIFIED PETITION for Permission to Practice Pro Hac Vice by Abha
                          Khanna and DESIGNATION of Local Counsel Bradley S. Schrager (Filing fee $ 250
                          receipt number 0978-6247297) by Intervenor Defendants Democratic National Committee,
                          Nevada State Democratic Party. (Schrager, Bradley) (Entered: 11/06/2020)
  11/06/2020           27 MINUTES OF PROCEEDINGS - Video Motion Hearing held on 11/6/2020 before Judge
                          Andrew P. Gordon. Crtrm Administrator: M. Johansen; Pla Counsel: David OMara; Def
                          Counsel: John Devaney, Mary-Anne Miller, Aaron Ford, Bradley Schrager, Craig Newby,
                          Daniel Bravo, Gregory Louis Zunino, Jessica Adair AGO, Kyle George, Wayne Thorley;
                          Court Reporter: Heather Newman; Time of Hearing: 2:08 p.m. - 4:12 p.m.; Courtroom:
                          6C; The court makes preliminary remarks and hears arguments of counsel regarding
                          plaintiffs' emergency motion for temporary restraining order and motion for preliminary
                          injunction ECF No. 3 . As stated on the record, the motion for temporary restraining order
                          and motion for preliminary injunction ECF No. 3 are denied. The motion to intervene by
                          defendants DNC and Nevada State Democratic Party ECF No. 10 is granted. The minutes
                          of this proceeding and the transcript will serve as the Court's official ruling. No separate
                          order to follow. (no image attached) (Copies have been distributed pursuant to the NEF -
                          MAJ) (Entered: 11/06/2020)
  11/09/2020           28 ORDER approving ECF No. 17 Verified Petition for Permission to Practice Pro Hac Vice
                          as to attorney John M. Devaney and approving Designation of Local Counsel Bradley S.
                          Schrager. Signed by Judge Andrew P. Gordon on 11/9/2020.
                          Any Attorney not yet registered with the Court's CM/ECF System shall submit a
                          Registration Form on the Court's website www.nvd.uscourts.gov
                          (Copies have been distributed pursuant to the NEF - LW) (Entered: 11/09/2020)
  11/09/2020           29 ORDER approving ECF No. 26 Verified Petition for Permission to Practice Pro Hac Vice
                          as to attorney Abha Khanna and approving Designation of Local Counsel Bradley S.
                          Schrager. Signed by Judge Andrew P. Gordon on 11/9/2020.
                          Any Attorney not yet registered with the Court's CM/ECF System shall submit a
                          Registration Form on the Court's website www.nvd.uscourts.gov
                          (Copies have been distributed pursuant to the NEF - LW) (Entered: 11/09/2020)
  11/17/2020           30 TRANSCRIPT of Proceedings, 27 Order on Motion for Preliminary Injunction,,,,, Order
                          on Motion to Intervene,,,,, Motion Hearing,,,, held on 11/06/2020, before Judge Andrew P.
                          Gordon. Court Reporter: Heather Newman, HN@nvd.uscourts.gov. Any Redaction
                          Request is due by 12/8/2020. Redacted Transcript Deadline is set for 12/18/2020. Release
                          of the Transcript Restriction is set for 2/15/2021. Before release date, the transcript may be
                          viewed at the court public terminal or purchased through the Court Reporter. Transcript
                          Order form is available on court website. After that date it may be obtained through the
                          Court Reporter or PACER. (HKN) (Entered: 11/17/2020)



                                                         PACER Service Center
https://ecf.nvd.uscourts.gov/cgi-bin/DktRpt.pl?783936242327395-L_1_0-1                                                   6/7
11/20/2020          Case 4:20-cv-02078-MWB Document    195-13
                                              CM/ECF - nvd            Filed 6.3.3
                                                           - District Version 11/20/20 Page 8 of 8
                                           Transaction Receipt
                                                                11/20/2020 12:25:12
                                   PACER
                                                   wcphd0009:2559904:0 Client Code:
                                   Login:
                                                                           Search      2:20-cv-02046-
                                   Description: Docket Report
                                                                           Criteria:   APG-DJA
                                   Billable
                                                   6                       Cost:       0.60
                                   Pages:




https://ecf.nvd.uscourts.gov/cgi-bin/DktRpt.pl?783936242327395-L_1_0-1                                  7/7
